Name: Commission Regulation (EEC) No 3079/82 of 19 November 1982 amending Regulation (EEC) No 2328/82 fixing for the period 1982/83 a coefficient applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/ 12 Official Journal of the European Communities 20 . 11 . 82 COMMISSION REGULATION (EEC) No 3079/82 of 19 November 1982 amending Regulation (EEC) No 2328/82 fixing for the period 1982/83 a coefficient applicable to cereals exported in the form of certain spirituous beverages mined on the basis of the corrected figures ; whereas Regulation (EEC) No 2328/82 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2328/82 is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 con ­ cerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas by Regulation (EEC) No 2328/82 (4) the Commission fixed the coefficient applicable to cereals exported in the form of malt whisky for the period 1 August 1982 to 31 July 1983 ; Whereas there was an error in the determination by the United Kingdom authorities of the quantities of malt whisky exported ; whereas that error led to an error in the determination, by the Commission, of the coefficient : whereas the coefficient should be redeter ­ 'Article 1 For the period 1 August 1982 to 31 July 1983 the coefficient referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to barley processed into malt used in the United Kingdom for the manufacture of malt whisky shall be 0-642.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . I2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 121 , 5 . 5 . 1981 , p . 3 . (4) OJ No L 250, 26 . 8 . 1982, p . 13 .